Citation Nr: 1700242	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an initial compensable evaluation for erectile dysfunction. 

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Jeffrey Marion, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

The matter is before the Board of Veterans' Appeals (Board) on appeal from July 2013, January 2015, and June 2015 rating decisions by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The issue certified to the Board is issue (1).  After the letter to the Veteran and representative from the Board, the attorney responded with argument sent to the Board regarding (2)-(4); these issues were previously perfected.  Under these circumstances, the Board finds there is no prejudice is considering all four issues as ripe for adjudication.

The Board is cognizant that additional VA treatment records were added to the claims file after the last adjudication by VA.  Review of these treatment records reveals that they are duplicative of the evidence of file prior to last adjudication, and for this reason, the Board finds that there is no due process violation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service and is not etiologically related to service.

2.  The Veteran's service-connected erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.

3.  For the entire appeal period, the Veteran's PTSD has been manifested by symptoms which most closely equate to occupational and social impairment with reduced reliability and productivity.

4.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

	
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.385 (2016).

2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2016).

3.  During the entire appeal period, the Veteran's PTSD has not approximated the criteria for a higher 70 or 100 percent evaluation, but rather have approximated the criteria for the assigned 50 percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in October 2012, February 2013, and October 2016 with an addendum VA opinion in August 2013.  As discussed in greater detail below, these VA examinations with opinions are adequate upon which to adjudicate these claims, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Service connection Claims

	A.  Rules and Regulations

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ('intercurrent') causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

	B.  Analysis

The Veteran asserts he has hearing loss disability due to in-service noise exposure from helicopters and Howitzers.  His DD-214 indicates he was a dentist and served 8 months in Vietnam.  The Veteran's exposure to hazardous noise during active service is conceded.

The January 2008 private audiogram, and July 2010 and August 2011 VA examination reports, reflect audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

While the evidence shows a current bilateral hearing loss disability and in-service noise exposure, the preponderance of the evidence weighs against a relationship between the two.  Specifically, the July 1971 separation audiogram does not show a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  There is no documentation of hearing loss in the record until the Veteran's April 1987 reserve service periodic examination.  

The Veteran underwent a VA examination in June 2013.  The VA examiner concluded, based on an examination of the Veteran and a review of the service treatment records, the post-service evidence, and the Veteran's reported history, that the Veteran's hearing loss was less likely than not related to service because the Veteran had normal hearing at entrance and separation with no change in pure tone thresholds in either ear, moderate probability of noise exposure in service, and long-standing post-service occupational noise history as a dentist.  

The VA examiner's opinion is highly probative, as it represents the conclusions of a medical professional specializing in audiology, and is supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person in the field of audiology and hearing disorders, he does not have the training or expertise to render a competent opinion as to whether his hearing loss is related to noise exposure that occurred decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Thus, the Veteran's opinion (and that of his wife) by itself does not support his claim and is outweighed by the VA examiner's conclusion to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board acknowledges that the Veteran has submitted articles and medical literature pertaining to causes of hearing loss in adults and hearing loss among dentists.  The Board finds this evidence is of limited probative value.  In order to establish service connection by means of such treatise (textbook or article) evidence it must 'not simply provide speculative generic statements not relevant to the veteran's claim.'  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

The information provided by the Veteran is only applicable to the possible health effects of exposure to hazardous noise generally and does not contain any information specific to the Veteran's case.  The articles submitted by the Veteran do not provide any specific evidence indicating that his diagnosed hearing loss was incurred on active duty or is specifically related to in service noise exposure.  Id 316-17.  While the articles have some probative weight, they are clearly outweighed by the evidence against the claim, including the June 2013 VA medical opinion which was based upon a review of the Veteran's individual records and reported history.

In light of the VA examiner's opinion, the preponderance of the evidence weighs against a medical nexus between in-service noise exposure or acoustic trauma and the Veteran's current hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Service connection is also not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that the Veteran's hearing loss did not manifest until many years after service.  Any assertion by the Veteran that his hearing loss has been present since service lack probative value.  Their recent statements made in support of a claim for benefits are outweighed by the much more probative separation audiogram, as this constitutes objective contemporaneous evidence of normal hearing at the time of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding 'the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...').

Because the Board finds that the Veteran's hearing loss did not first manifest until many years after service, service connection is not warranted based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II.  Increased Rating Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged ratings.'  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  Erectile Dysfunction

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.

The Veteran's erectile dysfunction has been currently evaluated as noncompensable, effective November 29, 2014, and rated by analogy under 38 C.F.R. § 4115b, Diagnostic Codes 7599-7522 for penis, deformity, with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).


Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (a) (2016).  In this case, the Veteran is in receipt of SMC for loss of use of a creative organ.

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. (Updated August 17, 2016).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522.  A January 2015 VA opinion concluded that the Veteran's erectile dysfunction was due to medications for his service-connected PTSD. Upon physical examination, the examiner found the penis, testes, epididymis, and prostate were normal.  
VA treatment records document that the Veteran takes medication for erectile dysfunction.  

In this case, the Veteran clearly has loss of erectile power.  This fact is not in dispute.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis 'with' loss of erectile power clearly means that both factors are required.  The Veteran's extensive VA and private treatment records do not document that the Veteran had any penile deformity.  Furthermore, the Veteran has not asserted that he has any penile deformity.  Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and the increased evaluation claim is denied.

	B.  PTSD

Rules and Regulations

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background and Analysis

The Veteran asserts that his service-connected PTSD is more severe than the 50 percent disability rating currently assigned. 

In a January 2014 VA mental health note, the Veteran reported he was thinking about suicide without plan or intent.  He had some family stressors, and his concentration was poor.  He was not sleeping well with many disturbing dreams.  Upon mental status evaluation, the Veteran was noted to be casually dressed and well-groomed.  He was pleasant, alert, and cooperative.  Speech was fluent and logical and mood was reported as "not doing good."  Affect was sad and worried.  Thought process was linear and goal-directed.  Memory and cognition were grossly intact, and there was no evidence of audio or visual hallucinations.  There was also no suicidal or homicidal ideation or history of suicidal attempt.  His insight and judgement were noted as good.

In a subsequent VA progress notes dated March 2014 to May 2015, the examiner noted the Veteran was alert, oriented, calm, and cooperative.  His behavior was calm and speech was normal in rate and tone.  His affect was full range, but anxious, and mood was euthymic or sad.  This thought process was linear and goal directed, and he had no hallucinations or delusions.  He denied homicidal or suicidal ideation, plan, or intention.  His memory, insight, judgment, and concentration were good.  He complained of nightmares, suicidal ideation, and hypervigilance.  In a February 2015 mental health note, the Veteran reported suicidal ideation on and off for years.  He reported the thoughts were passive and fleeting.  He also indicated he has flashbacks which seem hallucinatory at times.  

During a May 2014 VA examination, the examiner noted the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  In a May 2014 addendum, the examiner indicated the Veteran's PTSD does not render him unable to obtain or maintain substantially gainful employment. 

In a May 2015 statement, the Veteran asserted that he began to have thoughts of suicide.  He reported that his mood swings have become more noticeable to his wife, and during these times he wants to be isolated from the outside world.  He stated he still receives treatment from the VA. 

In a subsequent May 2015 statement, the Veteran reported that he voluntarily resigned from his position as a public school teacher because he was continuously feeling aggravated by both his students and the school administration.  He stated that he became more negative and depressed due to his loss of teaching.  He also reported that he has started thinking about suicide, but that he does not want to do harm to himself or others.  

During a June 2015 VA examination, the examiner noted the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran reported he is retired, married, and living with his wife. The relationship was described as good, but with challenges.  He reported he has two children, and he initiates communication with his offspring infrequently.  He also has two stepsons, and he has many frustrations about those relationships.  The Veteran denied having friends whom he sees in person, but stated he has some friendly acquaintances with peers who take older adult classes with him.  He reported he reads a lot and wrote a book.  He mostly stays home.  The Veteran stated that he and his wife are church members and attend services regularly.  The Veteran worked as a dentist for many years.  After retiring from dental practice in 2000, he held airport and tutoring positions between 2000 and 2002.  He taught Junior ROTC at a high school between 2002 and 2007.  The Veteran reported he has not worked in about eight years and he does no volunteer work.  

Upon mental evaluation, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran was alert, cooperative, and personable.  His mood was anxious and his affect was serious.  Intellectual functioning was estimated to be in the bright normal range or higher.  He complained of a mild decline in memory functioning.  The Veteran indicated he worries about committing suicide but has no history of intent, plans, or attempts.  The examiner noted the Veteran reported symptoms that may be present in both PTSD and depression including insomnia, negative beliefs or expectations regarding self/others/the world, persistent negative emotional state, loss of interest in activities that formerly gave pleasure, social withdrawal, irritability, and concentration difficulties.  The totality of the Veteran's symptoms and complaints are adequately and parsimoniously explained by the diagnosis of PTSD.  The Veteran's clinically significant distress continues but is more likely than not slightly reduced compared to 13 months ago.  His social functioning was mildly impaired and was seen most clearly in his preference to stay home, to engage in solitary pursuits, and avoid initiation of social interactions.  He avoids many settings external to the home to avoid stressors that might trigger PTSD distress.  His avoidance behavior constitutes an occupational impairment.

A December 2015 private treatment record indicated the Veteran's PTSD and anxiety were described as moderate and duration as intermittent.  .  Associated signs and symptoms were sweats at night and insomnia, both treated with Ambien. 

Based on the foregoing, the Board finds that during the period under consideration, the Veteran is not entitled to a disability rating in excess of 50 percent for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that 'in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.'

In this case, the Board finds that the evidence indicates occupational and social impairment with reduced reliability and productivity.  While the Board acknowledges that during the period under consideration, the competent and probative medical and lay evidence documents the Veteran's suicidal ideation which is a criteria found in the 70 percent rating category; the symptom cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  Pertinently, the evidence of record is absent obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; speech intermittently illogical, obscure or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or, inability to establish and maintain effective relationships.  On the contrary, the VA examination reports in particular indicate that the Veteran did not endorse obsessional rituals which interfered with routine activities, nor was he continually depressed or had panic attacks due to the PTSD to the extent that he was unable to function independently, appropriately, and effectively.  Furthermore, his speech was noted as within normal limits, and he was oriented during examinations.  He was also noted to be appropriately dressed during examinations.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships.  Indeed, the Veteran has reported that he is close with his wife and attends church and the gym regularly.  The record therefore indicates that the Veteran is able to maintain a few effective relationships.  The Board also reiterates the VA examination findings that the Veteran's PTSD is manifested by difficulty in establishing and maintaining effective work and social relationships rather than an inability to establish and maintain effective relationships and that the Veteran's PTSD was most accurately manifested by occupational and social impairment with reduced reliability and productivity.  Considering all the medical and lay evidence, the Board finds that the evidence indicates that the overall impact of the disability is commensurate with the level of functional impairment contemplated by the 50 percent rating.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates one of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 at any time during the period under consideration.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  The Board finds that the evidence as whole indicates that the Veteran's PTSD traits also include anxiety, depression, suicidal ideation, nightmares, hypervigilance, flashbacks, and social isolation.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 70 percent disability rating or higher as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

	C.  All Increased Rating Claims

The Board has considered whether extraschedular evaluation would be appropriate for either of the Veteran's increased rating claims.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, during the appeal period the Veteran's PTSD has been manifested by anxiety, depression, suicidal ideation, nightmares, hypervigilance, flashbacks, and social isolation.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.

Likewise, during the appeal period the Veteran's erectile dysfunction has been manifested by loss of erectile power.  The ratings contemplate this impairment-to include by the providing of SMC.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.

Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has no other service-connected disabilities.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for PTSD, rated at 50 percent disabling, and erectile dysfunction, rated noncompensable.  As such, his combined rating is 50 percent.  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

Here, the Board has also considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected PTSD.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  VA examiners also found that the Veteran's PTSD, while causing occupational impairment, did not preclude employment. 

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  However, the Board also notes that the complexity of his medical history and variety of health problems including nonservice-connected hypertension, chronic hip pain, gastrointestinal reflux disease (GERD), and a history of bladder cancer create some limitation as to his ability to distinguish to what degree those limitations are a result of his service-connected disabilities alone impacts his ability to work.

In this case, the Board ultimately places more weight on the VA examiners' opinions regarding whether the Veteran is unemployable due solely to service-connected conditions.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities effect his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 50 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to an initial compensable disability evaluation for service-connected erectile dysfunction is denied. 

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied. 

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


